Case 8:19-cv-01089-SCB-TGW Document 1 Filed 05/06/19 Page 1 of 9 PageID 1




                           UNITED STATE DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


 TRACY SMACK,                                    )
                                                 )
        Plaintiff,                               )   CASE NO:
                                                 )
 v.                                              )
                                                 )
 ESURANCE INSURANCE SERVICES,                    )
 INC.,                                           )
                                                 )
       Defendant.

                         DEFENDANT’S NOTICE OF REMOVAL

        Defendant    ESURANCE         INSURANCE        SERVICES,      INC.      (“Esurance”   or

 “Defendant”), by and through its undersigned attorneys and pursuant to 28 U.S.C. §§ 1332,

 1441 and 1446, respectfully files this Notice of Removal giving notice of the removal of this

 action from the Circuit Court of the Thirteenth Judicial Circuit in and for Hillsborough

 County, Florida, to the United States District Court for the Middle District of Florida, Tampa

 Division. In support of this Notice of Removal, Defendant states as follows:

 I.     PROCEDURAL HISTORY

        1.      On or about April 1, 2019, Plaintiff Tracy Smack (“Plaintiff”), filed a

 Complaint in the Circuit Court of the Thirteenth Judicial Circuit in and for Hillsborough

 County, Florida, entitled Tracy Smack v. Esurance Insurance Services, designated Case No.

 19-CA-3391 (the “State Court Action”), wherein she alleges discrimination in employment

 based on her race/color, and unlawful retaliation, in violation of the Florida Civil Rights Act

 (“FCRA”).
Case 8:19-cv-01089-SCB-TGW Document 1 Filed 05/06/19 Page 2 of 9 PageID 2




          2.    On April 5, 2019, Plaintiff served Esurance with a Summons and Complaint

 through its registered agent. A copy of the Summons and Complaint reflecting service, as

 well as true and legible copies of all other papers on file in the State Court Action, are

 attached hereto as Exhibit “A.” Thus, this Notice of Removal is timely filed pursuant to 28

 U.S.C. § 1446(b), within thirty-days (30) from the date on which the Summons and

 Complaint were served. The judge presiding over the State Court Action has not entered any

 orders, and there are no pending motions.

          3.    The District and Division embracing the place where the State Court Action is

 pending is the United States District Court for the Middle District of Florida, Tampa

 Division. See 28 U.S.C. §§ 89(b), 1441(a).

          4.    This case is a civil action that may be removed to this Court pursuant to 28

 U.S.C. §§ 1332, 1441 and 1446, because it is an action between citizens of different states

 and the amount in controversy exceeds the sum of $75,000.00, exclusive of interest and

 costs.

 II.      DIVERSITY OF CITIZENSHIP

          5.    To qualify for diversity jurisdiction, there must be complete diversity between

 the parties, which means no plaintiff may be a citizen of the same state as the defendant. See

 Pease v. Medtronic, Inc., 6 F. Supp. 2d 1354, 1356 (S.D. Fla. 1998) (citations omitted).

          6.    Citizenship of a natural person is established by domicile. See 28 U.S.C.

 § 1332(a)(1) (an individual is a citizen of the state in which he or she is domiciled). A

 person’s domicile is established by physical presence and intent to remain indefinitely. See

 McCormick v. Aderholt, 293 F.3d 1254, 1257-58 (11th Cir. 2002).            In the Complaint,




                                               2
Case 8:19-cv-01089-SCB-TGW Document 1 Filed 05/06/19 Page 3 of 9 PageID 3




 Plaintiff states she resides in Florida. (Compl. ¶ 2.) Thus, Plaintiff is also a citizen of the

 State of Florida for purposes of 28 U.S.C. § 1332.

           7.    Pursuant to 28 U.S.C. § 1332(c)(1), “a corporation shall be deemed to be a

 citizen of every State . . . by which it has been incorporated and of the State . . . where it has

 its principal place of business . . . .” 28 U.S.C. § 1332(c)(1) (emphasis added). To determine

 a corporation’s “principal place of business,” the Supreme Court has held courts should apply

 the “nerve center” test. Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010). Under that test, a

 corporation’s principal place of business is the state in which the corporation’s officers

 direct, control, and coordinate the corporation’s activities. Id. A corporation’s principal

 place of business normally is the state in which it maintains its main headquarters. Id.

           8.    Defendant Esurance is a Delaware Corporation with its principal place of

 business in San Francisco, California. Thus, for diversity purposes, Defendant is a citizen of

 Delaware and California.

           9.    Accordingly, for the purposes of 28 U.S.C. § 1332(a)(1), diversity jurisdiction

 exists between Plaintiff (a citizen of Florida) and Esurance (a citizen of Delaware and

 California) at the time of filing this Notice of Removal.

 III.      AMOUNT IN CONTROVERSY

           10.   Pursuant to 28 U.S.C. § 1332(a), diversity jurisdiction also requires the

 amount in controversy to “exceed the sum or value of $75,000, exclusive of interest and

 costs.”

           11.   Plaintiff’s Complaint alleges damages exceeding $15,000.00. (See Compl. ¶

 4.) Where, as here, the initial pleading does not demand a specific sum, the notice of




                                                 3
Case 8:19-cv-01089-SCB-TGW Document 1 Filed 05/06/19 Page 4 of 9 PageID 4




 removal may assert the amount in controversy. 28 U.S.C. § 1446(c)(2)(A). The Supreme

 Court has held that a removing defendant “need include only a plausible allegation that the

 amount in controversy exceeds the jurisdictional threshold,” and need not submit evidence in

 support thereof. Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554

 (2014).

           12.   In assessing the amount in controversy, the Court considers the value of the

 plaintiff’s claims by estimating the amounts that “will be put at issue during the litigation,”

 regardless of the plaintiff’s likelihood of success. S. Florida Wellness, Inc. v. Allstate Ins.

 Co., 745 F.3d 1312, 1315 (11th Cir. 2014); Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744,

 751 (11th Cir. 2010); Jackson v. Am. Bankers Ins. Co., 976 F. Supp. 1450, 1454 (S.D. Ala.

 1997), citing Burns v. Windsor Ins. Co., 31 F.3d 1092, 1096 (11th Cir. 1994) (finding the

 “appropriate measure is the litigation value of the case assuming that the allegations of the

 complaint are true and assuming a jury returns a verdict for the plaintiff on all claims made in

 the complaint”).

           13.   A plain reading of Plaintiff’s Complaint – together with the jurisdictional

 allegations herein – demonstrates that the amount in controversy exceeds the sum of

 $75,000.00, and thus, meets the jurisdictional amount required for removal based on

 diversity. See 28 U.S.C. § 1332(a). In summary, Plaintiff alleges that she was the victim of

 workplace discrimination based on her race/color, and that Esurance subjected her to

 unlawful retaliation based on alleged complaints she made to Esurance. Plaintiff is seeking

 to recover “compensatory damages including back pay, front pay… and damages for

 emotional distress, pain and suffering and mental anguish, punitive damages, pre and post




                                                4
Case 8:19-cv-01089-SCB-TGW Document 1 Filed 05/06/19 Page 5 of 9 PageID 5




 judgment interest, attorneys’ fees” and costs. (See Compl. ¶¶ Wherefore Clause)

 Compensatory damages, lost wages, punitive damages, and attorneys’ fees are all recoverable

 pursuant to the FCRA.

        14.     As to lost wages, back pay should be calculated from the time of the alleged

 adverse employment action through the date of trial. See e.g., Pope v. 20/20 Commc’ns, Inc.,

 No. 8:15-cv-1774-30JSS, 2015 WL 5165223, at *2 (M.D. Fla. Sept. 2, 2015) (back-pay

 damages calculated through proposed date of trial); Hendry v. Tampa Ship, LLC, No. 8:10-

 cv-1849-T-30-30TGW, 2011 WL 398042, *2 (M.D. Fla. Feb. 4, 2011) (“Back pay is

 generally calculated from the date of the adverse employment action to the date of

 judgment.”); Morgan v. Sears, Roebuck & Co., No. 12-60055-CIV, 2012 WL 2523692, at *2

 (S.D. Fla. June 29, 2012) (calculating back pack from time of termination through expected

 trial date, noting that the court may use its “judicial experience and common sense” in

 making that determination); see Penalver v. N. Elec., Inc., No. 12-80188-CIV, 2012 WL

 1317621, at *2 (S.D. Fla. Apr. 17, 2012) (calculating back pay through the “first possible

 trial date” approximately ten months after removal); Messina v. Chanel, Inc., No. 10-24518-

 CIV, 2011 WL 2610521, at *2 (S.D. Fla. July 1, 2011) (including back pay through

 estimated time of trial eighteen months in the future). Indeed, the Eleventh Circuit has

 approved calculating back pay through the estimated time of trial for purposes of the amount

 in controversy. See Wineberger v. Racetrac Petroleum, Inc., No. 5:14-cv-653-Oc-30PRL,

 2015 WL 225760, at *3 (M.D. Fla. Jan. 16, 2015) (calculating back pay from termination

 through estimated trial date of twenty-four months after complaint was filed, along with front




                                               5
Case 8:19-cv-01089-SCB-TGW Document 1 Filed 05/06/19 Page 6 of 9 PageID 6




 pay of one year), aff’d by Wineberger v. RaceTrac Petroleum, Inc., 672 F. Appx. 914, 917

 (11th Cir. 2016) (approving same).

        15.     At the time of her termination of employment, Plaintiff was earning

 approximately $80,000 annually. Plaintiff last worked on or about May 9, 2018. (See Compl.

 ¶ 17). Accordingly, Plaintiff’s back pay to date is approximately $80,000, not including the

 additional value of the benefits she seeks. Adding an additional year of back pay to account

 for the expected time between now and trial, Plaintiff would seek to recover approximately

 double that amount, i.e., $160,000 in total back pay. In addition, a conservative estimate of

 front pay would be equal to one year of pay, increasing Plaintiff’s claim for lost pay to

 $240,000, not including the added value of the benefits she seeks to recover. See Brown v.

 Cunningham Lindsey U.S., Inc., No. 305CV141J32HTS, 2005 WL 1126670, at *4 (M.D. Fla.

 May 11, 2005) (crediting back pay from the time of plaintiff’s termination through the

 estimated time of trial, and crediting one year of front pay as a conservative measure of

 potential future lost wages).

 16.    Plaintiff’s alleged lost wages alone satisfy the amount in controversy. However, they

 are only one of several types of damages she seeks to recover, and her other damages are

 each alone enough to satisfy the jurisdictional threshold. Specifically, Plaintiff seeks to

 recover for alleged “emotional distress, pain and suffering and mental anguish[.]” Courts find

 that where litigants seek compensatory damages in the form of pain and suffering, such as

 Plaintiff seeks here, the damages are sufficient to establish the jurisdictional amount for a

 diversity action. See Estevez-Gonzalez v. Kraft, Inc., 606 F. Supp. 127, 129 (S.D. Fla. 1985)

 (including unspecified amount of compensatory damages for “physical and mental pain,




                                               6
Case 8:19-cv-01089-SCB-TGW Document 1 Filed 05/06/19 Page 7 of 9 PageID 7




 physical handicap, impairment of working ability, injuries permanent or continuing in nature,

 and medical expenses”); Harmony Homes, Inc. v. United States, 890 F. Supp. 1032, 1034

 (M.D. Fla. 1995) (noting inclusion of “pain and suffering” in calculation of amount in

 controversy); Bartley v. Starwood Hotel & Resorts Worldwide, Inc., No. 07-80637-CIV,

 2007 WL 2774250, at *1 (S.D. Fla. Sept. 24, 2007) (finding that complaint “clearly

 established” amount in controversy based, in part, on general allegations of pain, mental

 anguish, scarring, disfigurement, loss of enjoyment of life, medical expenses, etc.). Indeed,

 the Eleventh Circuit has held that objective medical testimony is not even necessary to

 support an award of emotional distress damages, and plaintiff’s lay testimony concerning the

 emotional impact of the defendant’s alleged wrongful conduct was itself sufficient to support

 such award. See Munoz v. Oceanside Resorts, Inc., 223 F.3d 1340, 1348-49 (11th Cir. 2000)

 (affirming jury award of $150,000 for emotional distress caused by illegal termination); see

 also Arrango vs. Mazda, 1000 WL 176852 (jury verdict of $4,410,700 to Plaintiff in a case in

 which plaintiff’s psychological experts testified the plaintiff sustained emotional injuries,

 including post-traumatic stress syndrome as a result of a hostile work environment). In the

 Complaint, Plaintiff seeks compensatory damages for each of her claims. Accordingly,

 Plaintiff’s claims for compensatory damages alone satisfy the jurisdictional requirement.

       17.      Additionally, the punitive damages requested by Plaintiff must be considered,

 under governing Eleventh Circuit decisional law, when determining whether the amount in

 controversy is met. See Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1064 (11th Cir. 2010);

 McDaniel v. Fifth Third Bank, 568 Fed. App’x 729, 731 (11th Cir. June 5, 2014). Thus,

 Plaintiff’s request for punitive damages—assuming, as the standard requires, that she will




                                               7
Case 8:19-cv-01089-SCB-TGW Document 1 Filed 05/06/19 Page 8 of 9 PageID 8




 prove the allegations in her Complaint—also satisfies the amount in controversy requirement.

 Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 751 (11th Cir. 2010).

       18.      Adding Plaintiff’s claim for attorneys’ fees to the amount in controversy

 calculation, there is no question the amount in controversy significantly exceeds $75,000.00.

 See Penalver v. Northern Elec., No. 12–80188–C, 2012 WL 1317621 at *3 (including

 reasonable attorney’s fees in amount of controversy calculation).

       19.      Because the amount in controversy exceeds $75,000.00, exclusive of interest

 and costs, and the action is between citizens of different states, the District Court has original

 jurisdiction over Plaintiff’s claims under 28 U.S.C. § 1332(a). Thus, this case may be

 removed to this Court by Defendant pursuant to 28 U.S.C. §§ 1441 and 1446.

 IV.    NOTICE AND TIMELINESS

       20.      Finally, Defendant provided this Notice of Removal to Plaintiff and promptly

 filed it with the Clerk of the Circuit Court of the Thirteenth Judicial Circuit in and for

 Hillsborough County. A copy of the Notice of Filing Notice of Removal is attached hereto

 as Exhibit “B.”

       21.      The required filing fee of $400.00 and an executed civil cover sheet

 accompany this Notice.

        WHEREFORE, Esurance Insurance Services, Inc. respectfully removes this action,

 pending in the Thirteenth Judicial Circuit Court of Hillsborough County, Florida to the

 United States District Court in the Middle District Court of Florida, Tampa Division.




                                                 8
Case 8:19-cv-01089-SCB-TGW Document 1 Filed 05/06/19 Page 9 of 9 PageID 9




 Dated this 6th day of May, 2019.

                                              Respectfully submitted,

                                              LITTLER MENDELSON, P.C.
                                              111 North Magnolia Avenue
                                              Suite 1250
                                              Orlando, Florida 32801
                                              Telephone: (407) 393-2900
                                              Facsimile: (407) 393-2929


                                        By:   /s/Jeffrey B. Jones
                                              Jeffrey B. Jones, Esquire
                                              Florida Bar No.: 039950
                                              Email: jbjones@littler.com

                                              Attorneys for Defendant

                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 6th day of May, 2019, I electronically filed the
 foregoing with the Clerk of the Court using the CM/ECF system which will send a copy via
 email to the following: Darren D. McClain, Esquire, Nelson, Bisconti & McClain, LLC,
 1005       North      Marion      Street,      Tampa,     Florida    33602,       email:
 dmcclain@tampaemploymentlawyer.com, dmcclain@nbmlawyers.com.

                                              /s/Jeffrey B. Jones
                                              Jeffrey B. Jones, Esquire
 FIRMWIDE:163920052.1 999999.6576




                                               9
